Citation Nr: 1024230	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The medical evidence of record does not show that the Veteran 
incurred a right inguinal hernia due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on the part of VA, or that it was the result of an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
right inguinal hernia have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by a 
November 2007 letter, issued prior to initial adjudication, 
and additional letters, that informed the Veteran of the 
information and evidence necessary to prevail in his claim.

In addition, all pertinent VA clinical reports and opinions 
addressing whether the treatment by VA in this case warrants 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
have been obtained, and there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claim.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that he developed a right inguinal 
hernia as a result of penile prosthesis placement and removal 
surgery performed by VA in February and April 2007.

In general, when a Veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran, or pursuant to 
the provision of vocational rehabilitation training by VA, 
will be compensated in the same manner as if service-
connected, if the disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care or (B) an event which is not reasonably foreseeable.  
See also 38 C.F.R. §§ 3.358, 3.361.

VA treatment records reflect that the Veteran underwent 
penile prosthesis placement surgery in February 2007.  The 
procedure was performed without incident, and he was 
discharged on oral antibiotics and pain medication.  Follow-
up reports reflect that the Veteran developed an infection in 
the area of the prosthesis, which was treated with 
antibiotics.  Upon continued complaints of pain and swelling, 
however, the penile prosthesis was removed in April 2007.  
Post-surgical reports show that the Veteran continued 
antibiotic therapy and was feeling better.  

The report of a May 2007 abdominal CT reflects a finding of 
right inguinal hernia, for which the Veteran underwent 
surgical repair in September 2007.  Although the September 
2007 surgical report reflects that the Veteran reported 
developing the hernia after his penile prosthesis removal, 
these records do not indicate a finding from his physicians 
that the right inguinal hernia was caused by or related to 
his penile prosthesis surgeries.

The report of a March 2008 VA genitourinary examination 
reflects a diagnosis of penile base tenderness associated 
with penile prosthesis infection.  The examiner noted that 
this residual condition would improve with time.  

The Veteran also underwent a VA digestive conditions 
examination in March 2008.  Upon review of the claims file 
and interview and examination of the Veteran, the examiner 
provided a diagnosis of right inguinal hernia status post 
repair.  In addition, the examiner opined that the Veteran's 
right inguinal hernia was not caused by or a result of the 
infection which resulted from the penile prosthesis, noting 
that the penile prosthesis was placed in the penile corpora, 
which are located far from the inguinal areas.  

Applying the pertinent legal criteria to the facts summarized 
above, the record does not include any opinion that the 
Veteran developed right inguinal hernia as a result of his 
penile prosthesis placement or removal, including due to 
fault on the part of any VA personnel or an event which was 
not reasonably foreseeable, with the March 2008 VA examiner 
specifically rejecting any link between the Veteran's penile 
prosthesis surgery, and resulting infection, and his right 
inguinal hernia.  

Although the Veteran may sincerely believe that his right 
inguinal hernia was the result of his penile prosthesis 
surgeries, in this case, he does not possess the medical 
expertise necessary to provide an opinion as to the etiology 
of this condition.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right inguinal hernia cannot be granted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right inguinal hernia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


